Name: Commission Regulation (EU) 2016/235 of 18 February 2016 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  consumption
 Date Published: nan

 19.2.2016 EN Official Journal of the European Union L 44/7 COMMISSION REGULATION (EU) 2016/235 of 18 February 2016 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Article 26 thereof, Whereas: (1) Annex II to Regulation (EC) No 110/2008 provides that the spirit drinks of the category 32 Liqueur are produced by flavouring ethyl alcohol of agricultural origin or a distillate of agricultural origin or one or more spirit drinks or a mixture thereof, sweetened and with the addition of products of agricultural origin or foodstuffs such as cream, milk or other milk products, fruit, wine or aromatised wine. However, the basic organoleptic properties characterising this category of spirit drink do not require both the flavouring and the addition of products of agricultural origin or foodstuffs. The use of one of them is sufficient to obtain a product with the characteristics generally expected by consumers for a liqueur. The marketing under the category 32 Liqueur of spirit drinks that are made either by flavouring ethyl alcohol or a distillate of agricultural origin or one or more spirit drinks or a mixture thereof or by adding products of agricultural origin or foodstuffs to them should therefore be allowed. (2) Annex II to Regulation (EC) No 110/2008 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 110/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. ANNEX In point (a) of category 32 of Annex II to Regulation (EC) No 110/2008, point (ii) is replaced by the following: (ii) produced using ethyl alcohol of agricultural origin or a distillate of agricultural origin or one or more spirit drinks or a mixture thereof, which has been sweetened and to which one or more flavourings, products of agricultural origin or foodstuffs have been added.